—Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered May 31, 2001, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to the alleged biases of the People’s witnesses and the minor inconsistencies in their testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
*414The court did not exhibit any bias or hostility, or act improperly, when it permitted the People to reopen direct examination to cover a matter which had been discussed prior to trial, and about which the prosecutor inadvertently failed to originally question a witness. The court was entitled to take an active role in facilitating the truth-seeking process (see People v Moulton, 43 NY2d 944 [1978]; People v Davis, 289 AD2d 134 [2001], lv denied 97 NY2d 753 [2002]). There is nothing in the record to indicate that the jury was able to hear the colloquy regarding the omitted line of questioning.
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.